DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz (US 11,422,669 to Ravasz et al) in view of Setiawan (US 2012/0162409 to Setiawan et al).
Regarding claim 1, the same ground of rejection as in claim 9 is applied.
Regarding claim 2, the same ground of rejection as in claim 10 is applied.
Regarding claim 3, the same ground of rejection as in claim 11 is applied.
Regarding claim 4, the same ground of rejection as in claim 12 is applied.
Regarding claim 5, the same ground of rejection as in claim 13 is applied.
Regarding claim 6, the same ground of rejection as in claim 14 is applied.
Regarding claim 8, the same ground of rejection as in claim 16 is applied.
Regarding claim 9, Ravasz discloses a system (artificial reality system 20) (Ravasz, figs. 1B, 3, 4) comprising:
a processor (processor 302) (Ravasz, figs. 3, 4); and
a memory (memory 304) storing instructions (software instructions) (Ravasz, figs. 1B, 3, 4, column 13 lines 43-53) that, when executed by the processor, configure the system to perform operations comprising:
identifying first pose information (virtual hand 136) in the video while capturing the video (Ravasz, figs. 1b, 4, 9A, column 22 line 42-column 23 line 43, wherein virtual hand 136 is identified on the basis of hand 132);
in response to identifying the first pose information, applying a first series of virtual effects (volume effects) to the video (Ravasz, fig. 9A, column 8 lines 35-63, column 18 line 50-column 19 line 45, wherein volume related to captured video is applied in response to virtual hand. Also, zooming, brightness, or color level is adjusted as desired);
identifying second pose information (virtual hand 136) in the video, the second pose information identified after (in sequence) the first pose information (Ravasz, figs 9A. 9B, column 23 line 5-column 24 line 5, wherein virtual hand 136 in fig. 9B is identified for increasing/decreasing volume from the applied volume of fig. 9A); and
in response to identifying the second pose information (virtual hand 136), applying a second series of virtual effects (volume effects) to the video while capturing the video, the second series of virtual effects based on the first series of virtual effects (Ravasz, figs 9A. 9B, column 22 line 42-column 24 line 5, wherein volume effect is increased or decreased based on the various positions of virtual hand 136).
However, Ravasz does not disclose:
providing a plurality of visual position hints during capture of a video, the plurality of pose hints presented on a graphical user interface of an image capture device;
the first pose information corresponding to a first pose hint of the plurality of visual pose hints;
the second pose information in the video corresponding to a second pose hint of the plurality of the visual pose hints.
On the other hand, in the same endeavor, Setiawan discloses:
providing a plurality of visual pose hints (elements 111, 112, 600, 601, 602) during capture of a video, the plurality of pose hints presented on a graphical user interface (display 100) of an image capture device (device 100) (Setiawan, fig. 6, par [0060], wherein elements 111, 112, 600, 601, 602 are displayed in display 100);
the first pose information (indicator 601) corresponding to a first pose hint of the plurality of visual pose hints (elements 111, 112, 600, 601, 602) (Setiawan, fig. 6, par [0060], wherein indicator 601 as shown distinguishes volume control from channel control);
the second pose information (indicator 601 for increasing/decreasing volume) in the video corresponding to a second pose hint of the plurality of the visual pose hints (elements 111, 112, 600, 601, 602) (Setiawan, fig. 6, par [0060], wherein indicator 601 is also used to increase/decrease volume).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Setiawan into the system by Ravasz so as to achieve the invention as claimed because such incorporation enables efficient operations of an electronic unit by gesture and improves user’s ability of the electronic unit (Setiawan, par [0009]).
Regarding claim 10, Ravasz and Setiawan disclose aforementioned limitations of the parent claim. Additionally, Ravasz discloses:
the first pose information (virtual hand 136)  represents a first plurality of joint locations (joint locations of hand 132) of a human (user 110) depicted in the video (Ravasz, figs. 1B, 9A-9C, wherein virtual hand 136 represents hand 132 of user 110).
Regarding claim 11, Ravasz and Setiawan disclose aforementioned limitations of the parent claim. Additionally, Ravasz discloses:
the second pose information (virtual hand 136) represents a second plurality of joint locations (joint locations of hand 132) of a human (user 110) depicted in the video (Ravasz, figs. 1B, 9A-9C, wherein virtual hand 136 represents hand 132 of user 110).
Regarding claim 12, Ravasz and Setiawan disclose aforementioned limitations of the parent claim. Additionally, Ravasz discloses:
the first series of virtual effects (volume effects) is a plurality of first augmented reality content item (volume levels) (Ravasz, fig. 9A, column 8 lines 35-63, column 18 line 50-column 19 line 45, column 23 line 5-column 24 line 5, wherein volume related to captured video is applied in response to virtual hand. Also, zooming, brightness, or color level is adjusted as desired).
Regarding claim 13, Ravasz and Setiawan disclose aforementioned limitations of the parent claim. Additionally, Ravasz discloses:
the plurality of first augmented reality content items (volume levels) is applied to the video in real-time during capture (video conference) (Ravasz, fig. 9A, column 5 lines 54-56, column 8 lines 35-63, column 18 line 50-column 19 line 45, column 23 line 5-column 24 line 5, wherein volume related to captured video is applied in response to virtual hand in video conference).
Regarding claim 14, Ravasz and Setiawan disclose aforementioned limitations of the parent claim. Additionally, Ravasz discloses:
the second series of virtual effects (volume effect) is a plurality of second augmented reality content item (volume levels) (Ravasz, fig. 9B, column 8 lines 35-63, column 18 line 50-column 19 line 45, column 23 line 5-column 24 line 5, wherein volume related to captured video is applied in response to virtual hand. Also, zooming, brightness, or color level is adjusted as desired).
Regarding claim 16, Ravasz and Setiawan disclose aforementioned limitations of the parent claim. Additionally, Ravasz discloses:
the identifying the first pose information (virtual hand 136) further comprises: identifying a hand (hand 132) in the video (Ravasz, fig. 1B, fig. 9A, column 23 line 5-column 24 line 5, wherein hand 132 is identified);
tracking a motion (motion) of the hand (hand 132) from a first position to a second position (Ravasz, fig. 1B, fig. 9A, column 23 line 5-column 24 line 5, wherein motion of hand 132 is tracked for appropriate volume level); and
modifying a level of granularity (granularity) of a virtual effect in the first series of virtual effects based on the tracked motion of the hand (Ravasz, fig. 1B, fig. 9A, column 23 line 5-column 24 line 5, wherein volume granularity is modified based on motion of hand 132).
Regarding claim 17, the same ground of rejection as in claim 9 is applied. Furthermore, Ravasz discloses a non-transitory computer-readable storage medium including instructions (Ravasz, column 30 line 61-column 31 line 7).
Regarding claim 18, the same ground of rejection as in claim 10 is applied.
Regarding claim 19, the same ground of rejection as in claim 11 is applied.
Regarding claim 20, the same ground of rejection as in claim 12 is applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz (US 11,422,669 to Ravasz et al) and Setiawan (US 2012/0162409 to Setiawan et al), further in view of Kim (US 2015/0138385) .
Regarding claim 7, the same ground of rejection as in claim 15 is applied.
Regarding claim 15, Ravasz and Setiawan disclose aforementioned limitations of the parent claim. Additionally, Ravasz discloses the video comprising the first series of virtual effects (volume effects) and the second series of virtual effects (volume effects) (Ravasz, figs. 9A-9C, wherein the video comprises virtual hands 136 for applying various volume levels).
However, Ravasz does not disclose:
storing at a first time and at a second time; and
transmitting the video as an ephemeral message to a computing device.
On the other hand, in the same endeavor, Kim discloses:
storing at a first time (storing with annotated dataset 1) and the second virtual effect at a second time (storing with annotated dataset 2) (Kim, fig. 1, par [0031-0038], wherein cloud computer 105 store image data with annotated dataset 1 and annotated dataset 2); and
transmitting the video (image data) as an ephemeral message to a computing device (device 117) (Kim, fig. 1).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kim into the system by Ravasz and Setiawan so as to achieve the invention as claimed because such incorporation provides image processing at a desired time by a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN H LE/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697